     Case 4:20-cr-01706-JGZ-MSA Document 24 Filed 10/21/20 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
2    WALTER I. GON(;ALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson,AZ "85701
     Telephone: (520) 879-7500
 5   walter_goncalves@fd. org
     Attorney for Defendant
6
7                         IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                             CR20-1706-TUC-JGZ (MSA)
10
                   Plaintiff,                             WAIVER OF PERSONAL
11                                                   APPEARANCE AT ARRAIGNMENT
           vs.                                       AND ENTRY OF NOT GUILTY PLEA
12                                                     AND ACKNOWLEDGMENT OF
     Carlos Victor Passapera Pinott,                 TRIAL DATE AND PLEA DEADLINE
13
                   Defendant.
14
15          The Defendant and Defendant's attorney acknowledge and agree that:

16          (1) Defendant's attorney has provided the Defendant a copy of the Indictment;

17          (2) Defendant's attorney has explained to the Defendant the nature and

18   substance of the charge(s), the maximum penalties applicable to the charge(s), and

19   Defendant's constitutional rights;

20          (3) Defendant understands there is a right to appear personally at the

21   Arraignment to be advised of the charge(s). Defendant also understands that the execution

22   of this Waiver results in a waiver of the right to appear at the Arraignment;

23          (4) Defendant's attorney is authorized to appear at the Arraignment on behalf of

24   the Defendant. Defendant's attorney shall enter a plea of "Not Guilty" at the Arraignment

25   on Defendant's behalf.

26
27
28
     Case 4:20-cr-01706-JGZ-MSA Document 24 Filed 10/21/20 Page 2 of 2




 1           Defendant, having conferred with the attorney of record, waives personal

2    appearance and the reading of the Indictment at Arraignment in this case. Defendant

3    authorizes the entry of a "Not Guilty" plea on behalf of Defendant.

4            Defendant further waives personal notice of the date of trial and acknowledges that

5    the Trial will be on December 1, 2030 at 9:30 a.m. with a Plea Deadline of November 13,

6    2020 by 3:00 p.m. before the paired Magistrate Judge. Defendant understands that the

7    Court's entry of a plea of "Not Guilty" will conclude the Arraignment in this case.

 8           Defendant's TRUE NAME is:

 9                                                   Carlos Victor Passapera Pinott

10
11           DATE: ^(^(^ CO ^^^\-^/ ^                 aj^y^^
12                                                   Defendant

13
14                                             Witnessed By:

15
16           DATE: l0/^'^
                                                                  <^- />^

17                                                   Attorney for Defendant

18
19           INDICATE DEFENDANT'S LANGUAGE:
20            ^ ENGLISH
21            D SPANISH
22            D OTHER
23
24
      Waiver of Personal Appearance at Arraignment

25    And Entry of "Not Guilty" Plea
      Page 2
26
27
28
